Citation Nr: 1313460	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  09-31 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a low back disability, to include as a result of a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1993 to May 1993, from June 1997 to April 2000, and from September 2010 to September 2011.  She had service in Iraq from October 2010 to August 2011 and had additional, continuing military reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran subsequently submitted additional evidence in support of her claims and waived Agency of Original Jurisdiction (AOJ) review.

The issues of entitlement to service connection for a sleep disorder and a gastrointestinal disability have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate her claims by correspondence dated in February 2008.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2012).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2) (2012).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It will not be conceded that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2012).  

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2012); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2012).  Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

The Veteran contends that she has foot and low back disabilities which began during active service and which continued after her April 2000 discharge from active service.  She reported that she received chiropractic treatment for her back after service, that she began receiving medical treatment for her feet in 2006, that she incurred aggravating foot injuries during service in Iraq, and that her back symptoms appeared to be associated with her foot disability and with her service-connected hemorrhoid disability.  She provided private treatment records and statements in support of her claims.  Although it was indicated at her April 2012 hearing that she would provide copies of the records associated with her chiropractic treatment, those records have not been received and authorization for VA assistance in obtaining them was not provided.  A November 2007 statement from her private podiatrist noted treatment since September 2006 with diagnoses of left second interspace neuroma, metatarsalgia, and moderate pes cavus.  It was further noted that her level of activity and wearing military boots during active service from June 1997 to May 2000 could certainly have contributed to her current symptoms.  

Service treatment records dated prior to April 2000 note complaints of low back pain during pregnancy.  The reports are negative for complaint, diagnosis, or treatment for a foot disorder.  VA efforts in January 2008 to obtain copies of service treatment records associated with the Veteran's military reserve service were unsuccessful.  However, there is no indication the Veteran was appropriately notified of those efforts.  In April 2012, the Veteran provided copies of her complete service treatment records for her period of active service from September 2010 to September 2011.  Those records include reports indicating treatment for foot pain and an August 2011 form indicating left plantar fasciitis and an injury incurred in the line of duty due to walking and running on gravel while deployed to Iraq.

VA examinations in May 2008 and March 2009 noted the report of low back pain in service and that the Veteran reported her low back pain had continued since active service.  The examiners, in essence, found that it was less likely that her present low back symptoms were incurred during or as a result of an injury, disease, or event during active service.  The March 2009 examiner noted no thoracolumbar spine abnormalities were found upon objective examination and that the Veteran's subjective complaints were supported by objective medical findings.  

The Board finds that additional development is required prior to appellate review.  VA efforts are required to obtain copies of any pertinent military reserve service medical records and as many requests as necessary must be made to obtain them unless a determination is made that further efforts would be futile.  The Veteran should be requested to identify any VA or non-VA treatment records not of record that may substantiate her claims and to provide authorization as necessary for VA assistance in obtaining any private treatment records.  VA examinations of the feet and lumbosacral spine must be conducted for adequate determinations of the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow her the opportunity to obtain and submit those records to VA.

2.  Obtain copies of the Veteran's military reserve service medical records.  Continue to request them unless further efforts would be futile.  All attempts to procure records should be documented in the file.  The Veteran is to be notified of unsuccessful efforts to allow her the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a VA examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has a foot disability as a result of active service.  The examiner should also provide an opinion as to whether clear and unmistakable evidence demonstrates a foot disability preexisted entry to active service in September 2010.  If so, the examiner should state whether any preexisting foot disability was permanently aggravated beyond the natural progress of the disease during active service from September 2010 to September 2011.  All indicated tests and studies are to be performed.  The examiner must review the claims file and must note that review in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has a low back disability as a result of active service, to include as a result of or aggravated by any service-connected disability.  All indicated tests and studies are to be performed.  The examiner must review the claims file and must note that review in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

